Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 14, 2014.  The amendment received 2/18/21 have been entered and claims 16, 19, 20, 23-25, 29-30, 52 and 57 are currently considered here.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, 20, 23-25, 29-30, 52 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Each of the following applies in all occurrences.
There is confusion in the claims where independent claim 16 is written in closed-ended terminology “consisting essentially of” and dependent claims 23, 24, and 52 improperly add additional components.   
2/18/21 have been fully considered but they are not persuasive.
Applicant’s response argues that closed terminology does not exclude additional elements because it is only partially closed.
It is the examiner’s position that substantial functional additional elements are excluded when closed terminology is employed in claims as has been done here.  Either a claim is considered to not include additional limitations or it may include additional limitations; it cannot be both at the same time.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19, 20, 23-25, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guilak in view of Ho.
Guilak (2017/0312392) entitled “Tissue Engineering Methods and Compositions” teaches in paragraph 84, the basics of scaffolds are described for providing functional tissues.  In paragraph 88 the function of 5-
The claims differ from the above reference in that the scaffold includes additional methylation inhibitors.
Ho (2008/0026362) entitled “Three Dimensional Culture Containing Human Articular Chondrocytes with Induced Terminal Differentiation Changes, and Preparation Process and Uses of the Same” teaches in paragraph 43, demethylating agents or methylation inhibitors in a biocompatible scaffold may include 5-azacytidine, 5-aza-deoxycytidine, or 5-fluoro-2-deoxycytidine.  In paragraph 42 the scaffold may include alginate or collagen and gelatin.  In paragraph 51 the culture was treated with growth factors including IGF, FGF and insulin.  In paragraph 52 the beads were treated with 15 micrograms/mL of 5-azacytidine.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to add the claimed growth factors to the scaffolds taught in the present specification because Guilak teaches tissue scaffolds with the same growth factors as claimed for the same function.  Encouraging growth of cells on a scaffold designed to replace .

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the present specification in view of Guilak in view of Ho as applied to claims 16, 17, 19, 20, 23-25, 52 and 57 above, and further in view of each of West and Amadio.
See the teachings of Guilak and Ho above.
The claims differ from the above references in that they specify the growth factors are TGFB and GDF7 in addition to the IGF shown by Ho.
West (2008/0070303) entitled “Methods to Accelerate the Isolation of Novel Cell Strains from Pluripotent Stem Cells and Cells Obtained Thereby” teaches in paragraph 93, growing bone cells with growth differentiation factor family (GDF7) and the TGF beta family (TGFB) of signaling compounds.  See Table 1 on page 46 listing the families of compounds.  In paragraph 139 the cells may be combined with matrix components including fibronectin and fibrin.  On page 17 paragraph 140 the seeded or pretreated matrices can be introduced into a patient’s body and the scaffolds may be configured into shapes.  

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ growth factors TGFB and GDF7 as taught by each of West and Amadio in the scaffold of Guilak in view of Ho who teach IGF and other growth factors because one would select known growth factors for signaling to specific types of desired cells and their specific activity.  Selecting known growth factors for their known function with the expected results would have been obvious.
 
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.
Applicant’s response argues that Guilak and Ho are not properly combined because they are directed to different purposes.  Guilak is used for tissue regeneration and implantation for treating osteoarthritis which is different than Ho which is directed to culturing chondrocytes for screening agents to treat osteoarthritis.  And Guilak does not use chondrocytes alone but in combination with other cells types.  Guilak does not teach scaffold materials that can be digested by an enzyme.  Further, Ho does not teach a scaffold or the scaffold components presently claimed, or a pharmaceutically acceptable carrier.  West and Amadio do not teach a demethylation agent or 

The present claims are directed to a composition including a biocompatible scaffold made of conventional scaffold components with the addition of a methylation inhibitor which is known for promoting tissue repair and regeneration.  All of the compounds claimed are old and employed for their known use with the expected results.  No novelty or unexpected results are seen in the selection of any of the claimed components.  Independent claim 16 does not specify any demethylation agent or methylation inhibitor nor any form of administration.  And, as the claims are directed to the composition of the scaffold, the intended use of the scaffold does not lend patentability.
It is the examiner’s position that both Guilak and Ho are directed to biocompatible scaffolds with various agents incorporated known to have beneficial effects upon the cells intended to grow in the scaffolds.  The materials of the scaffold of Guilak are the same as those presently claimed and would therefore be capable of being digested by an enzyme.  The agents taught by Guilak include growth factors, Ho includes methylation inhibitor  agents as well as growth factors.  West and Amadio were cited to teach . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RALPH J GITOMER/Primary Examiner, Art Unit 1655